COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-06-288-CR
 
 
CHAD MUFFLER                                                                  APPELLANT
 
                                                   V.
 
STATE OF TEXAS                                                                      STATE
 
                                              ------------
 
             FROM
THE 43RD DISTRICT COURT OF PARKER COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




On August 14, 2006, appellant
Chad Muffler filed a Motion to Extend Time to File Notice of Appeal from a
judgment dated December 9, 2005.  Because
the motion was untimely, this court denied it in an order dated August 21,
2006.  See Tex. R. App. P. 26.2 (providing that notice of appeal must be
filed within thirty days after the day sentence is imposed in open court or
within ninety days of date sentence imposed if motion for new trial is filed),
26.3 (providing that court may extend time for filing notice of appeal only if
notice of appeal and motion complying with rule 10.5(b) are filed within
fifteen days after due date of notice of appeal).
Appellant=s sentence was imposed on December 9, 2005, and no motion for new
trial was filed; therefore, appellant=s notice of appeal was due January 8, 2006, and the last date this
court could grant a motion to extend was January 23, 2006.  See id.
This court does not have
jurisdiction to grant an untimely motion to extend the time to file a notice of
appeal.  See Olivo v. State, 918
S.W.2d 519, 523 (Tex. Crim. App. 1996). 
Accordingly, we dismiss this appeal for want of jurisdiction.
 
PER CURIAM
PANEL D: 
LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:
September 7, 2006
 




[1]See Tex.
R. App. P. 47.4.